DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17, 2021 was considered by the examiner.

	

	Drawings
Any and all drawing corrections required in the parent application, 16/277,414, and grand-parent application, 15/190,081, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 7 must be shown or the feature(s) canceled from the claim(s).  
The limitation not shown is: wherein the gate and interlaver insulating layers have a first contact hole through which the test pad and the first semiconductor layer are connected. There is no via in the gate as claimed.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Any and all specification corrections required in the parent application, 16/277,414, and grand-parent application, 15/190,081, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

	
	
	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 7,
Applicant does not have support for the limitation “wherein the gate and interlaver insulating layers have a first contact hole through which the test pad and the first semiconductor layer are connected”. It appears that Applicant is claiming figure 10, however figure 10 does not show a first contact hole in the gate. Only a contact hole in the ILD layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jeong et al. (US 2015/0162251 A1) (“Jeong”).
Regarding claim 1, Jeong teaches at least in figures 1-5
a substrate (figure 2 element 110) including a display area (figure 1 element DA) and a non-display area (figure 1 element TA) formed adjacent to the display area (figure 1 element DA),
a pixel (figure 1 element PX) formed in the display area  (figure 1 element DA) and including a display thin film transistor (figure 5 element 124 vertically to 180x, and left from 183; Collectivity “TFT”), 
wherein the display TFT (TFT) includes a display semiconductor layer (figure 5 element 154), and
a first dummy circuit (figure 2 in 400) formed in the non-display area (figure 2 is formed in figure 1 element 400),
wherein the first dummy circuit (figure 2 in 400) includes a first dummy semiconductor layer (figure 2 element 156) and a first dummy gate electrode (figure 2 element 126) overlapping at least a portion of the first dummy semiconductor layer (figure 2 element 156) in the depth dimension of the display device (shown in figure 2) and
wherein the display semiconductor  and the first dummy semiconductor layer have substantially the same shape (figure 5 element 154, and figure 2 element 156 has substantially the same shape).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, in view of Kim (US 2014/0062520 A1) (“Kim”).
Regarding claim 2, Jeong teaches at least in figures 1-5
further comprising at least one test element group (TEG) (figure 1 element 400s) formed in the non-display area (figure 1 element TA) and including a test TFT (a first figure 2 in element 400), and
wherein the test TFT includes the first dummy semiconductor layer (a first figure 2 in element 400 contains a figure 2 element 156).

Jeong does not teach:
at least one test pad electrically connected to the test TFT.

Kim teaches at least in figures 1-3:
at least one test pad (520) electrically connected to the test TFT (figure 3). 
It would have been obvious to one of ordinary skill in the art to include the test TFT of Kim into the design of Jeong. This is because Kim teaches that the TEG should be formed in the same manner as the TFTs in the display area. ¶ 0006 Further, by adding the test pads to the TEG one can directly measure the characteristics of the individual transistor. ¶ 0006. Further, the combination of Jeong and Kim would make the process of Jeong easier as one would not need to form the common electrode (491 270) between the test transistors and the pixel transistors. Thus, by using the device of Kim one can determine the characteristics of the pixel electrodes easier.

Regarding claim 3, the combination of references teaches:
wherein the first dummy semiconductor layer (Jeong a first figure 2 in element 400 contains a figure 2 element 156) is separated from the test pad (Kim 520).
It would have been obvious that Kim 520 would be separated from Jeong 156 because one is attempting to test the performance of the transistor, and thus would connect the test pads to the source, drain, and/or gate electrode and not the semiconductor layer.
Regarding claim 4, the combination of references teaches:
wherein the test TFT further comprises a test gate electrode configured to electrically connect the first dummy semiconductor layer to the test pad (the test gate electrode would be electrically connected to the semiconductor layer by means of the gate insulator).


Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, in view of Kim, in view of Lee et al. (US 9,245,468 B2) (“Lee”).
Regarding claim 5, the combination of references teaches:
a second dummy circuit formed adjacent to the first dummy circuit and a third dummy circuit formed adjacent to the second dummy circuit, wherein the test TFT further includes a test source electrode and a test drain electrode (Jeong teaches a plurality of 400’s and based upon the analysis of at least claim 2 it would have been obvious that there would be a plurality of dummy circuits which can be numbers as first through third).

Jeong and Kim do not teach:
 wherein the test source and drain electrodes are respectively connected to the second and third dummy circuits.

Lee teaches at least in figure 3:
wherein the test source and drain electrodes are respectively connected to the second and third dummy circuits (shown in figure 3, where the sources are tied together, the drains are tied together, and the gates are tied together.)
It would have been obvious to one of ordinary skill in the art to tie the respective electrodes together in or to accurately measure the static electricity, col. 4 at lines 28-53. This would allow one to measure the static electricity of the device during manufacturing. Col. 1 at lines 35-45.


Regarding claim 6, Kim teaches at least in figures 1-3:
a connector configured to electrically connect the drain electrode of the test TFT to the third dummy circuit, wherein the connector does not overlap the second dummy circuit in the depth dimension of the display device (as shown in figure 3 the connectors 73 and 75 do not over the source, drain, and gate region (30, 50, 60).
Regarding claim 7, Kim teaches at least in figures 1-3:
wherein the test TFT (Jeong Figure 2) further comprises (detailed below): 

Jeong does not teach:
a gate insulating layer formed over the first dummy semiconductor layer and an interlayer insulating layer formed over the gate insulating layer and the first dummy gate electrode, wherein the gate and interlaver insulating layers have a first contact hole through which the test pad and the first semiconductor layer are connected, and wherein the interlayer insulating layer has a second contact hole through which the test pad and the first dummy gate electrode are connected.

Lee teaches at least in figures 3-4:
a gate insulating layer (140) formed over the first dummy semiconductor layer (130) and an interlayer insulating layer (160)  formed over the gate insulating layer (140) and the first dummy gate electrode (150), 
wherein the gate and interlaver insulating layers have a first contact hole through which the test pad and the first semiconductor layer are connected (in figure 4 there is a contact hole where 173 connects to 130. In figure 4 160 is shown covering the gate 150. However based upon figure 3 it would have been obvious that there is be a contact hole to connect 173 to 50), and 
wherein the interlayer insulating layer has a second contact hole through which the test pad and the first dummy gate electrode are connected (based upon the combination of references it would have been obvious that Kim figure 3 elements 520 would be connected with a via to the gate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822